DETAILED ACTION
Status of Application, Amendments and/or Claims
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 13 August 2021 has been entered.  
1c.	The Drawings filed on 16 June 2020 are acceptable.

Claim Status:

1d.	Claims 349-373 are pending and under consideration.

Information Disclosure Statement:
2.	The information disclosure statements (IDS) submitted on 09/29/2020 and 08/13/2021 have been received and comply with the provisions of 37 CFR §1.97 and 37 CFR §1.98. The attached references and references in parent applications 14/937,778 and 16/119,667 have all been considered as to the merits. 

Claim Objections:
3.	Claims 351, 352, and 370 are objected to because of the following informalities:  
3a.	Claim 351 recites the acronym “AMD”. It is suggested to spell the acronym first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
3b.	In claim 352, line 9, the phrase “pain, wherein” is extraneous and should be deleted.  
3c.	In claim 370, claim objection. In line 3, after the phrase “wherein the antibody”, there is a word/phrase missing.  The issue could be overcome by inserting “comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 [a], scope rejection:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 349-373 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating age-related macular degeneration (AMD) or a method of treating COPD, comprising administering the antibody that binds to IL-33 that comprises (i) the heavy chain of SEQ ID NO:36 and the light chain of SEQ ID NO:37 or (ii) the heavy and light CDR sequences recited in claims 349 and 355, does not provide enablement for a method of treating “all possible” IL-33 mediated disorders or diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The instant claim 349 encompasses a method of treating an IL-33 mediated disorder, and claim 350 recites that the IL-33 mediated disorder is an ophthalmologic disorder, an inflammatory condition, an immune disorder, a fibrotic disorder, an eosinophilic disorder, an infection, pain, a central nervous system disorder, or a solid tumor. Claim 352 further recites that the inflammatory condition is asthma, sepsis, septic shock, atopic dermatitis, allergic rhinitis, rheumatoid arthritis, or chronic obstructive pulmonary disease (COPD); (ii) the immune disorder is asthma, rheumatoid arthritis, allergy, anaphylaxis, anaphylactic shock, allergic rhinitis, psoriasis, inflammatory bowel disease (IBD), Crohn's disease, diabetes, or liver disease; (iii) the fibrotic disease is idiopathic pulmonary fibrosis (IPF); (iv) the eosinophilic disorder is an eosinophil-associated gastrointestinal disorder (EGID); (v) the infection is a helminth infection, a protozoan infection, or a viral infection; (vi) the pain is inflammatory pain; (vii) the central nervous system disorder is Alzheimer's disease; or (viii) the solid tumor is a breast tumor, colon tumor, prostate tumor, lung tumor, kidney tumor, liver tumor, pancreas tumor, stomach tumor, intestinal tumor, brain tumor, bone tumor, or skin tumor.
The instant specification teaches humanized anti-interleukin 33 antibodies, said antibodies comprising the light chain of SEQ ID NO:36 and the heavy chain of SEQ ID NO:37, wherein the antibody is designated as 10C12.38.H6.87Y.58I, (see page 5, 2nd paragraph and page150, table 2). The specification further teaches that the 10C12.38.H6.87Y.58I blocks IL-33 induced activities, (see figure 19D and table 3). 	 
The specification teaches that IL-33 expression in Muller cells of the human macula is increased in AMD, (page 152 and figures 4a, 7a). The specification teaches that morphometric analysis on sections through the eye showed significant protection of photoreceptors in ST2-/- mice after retinal phototoxic injury in both the superior and inferior halves of the retina (Figure 8F). The specification also teaches that light-exposed mice treated with AAVsST2, but not control vector, showed protection of rods, cones, and ganglion cells (Figure 10). The specification further teaches that N. brasiliensis infection, (using a Nippostrongylus brasiliensis model, COPD model), caused robust eosinophilic inflammation in both BALF and lung tissue of ST2+/+, and that N. brasiliensis was significantly diminished in the absence of ST2, (ST2-/- mice), (see example 4). The specification teaches that treatment with neutralizing anti-IL-33 resulted in significant reduction in BALF and tissue eosinophils, (see page 169 and 14b, 14c).
However, it is known in the art that IL-33 is a pleiotropic cytokine that has opposing functions, either protective or pathogenic in certain diseases. For example:
Liew et al, (Nature Reviews Immunology, 2016, Vol. 16, pages 676-689), teaches that while IL-33 is involved in the pathology of many diseases such as respiratory, allergic diseases, COPD and AMD. However, the reference also teaches that IL-33 also has protective effects against helminth infection and reduces atherosclerosis by promoting TH2-type immune responses; attenuates polymicrobial sepsis; protects mice infected with herpes simplex virus 2; and that IL-33 reduces the severity of uveitis, (see tables 1 and 2). The Liew et al reference teaches that the role IL-33 and its receptor, ST2, play in the development of inflammatory bowel disease, (IBD) is controversial, because it can have a protective or pathological role in IBD, (see page 684 and table 1). The reference teaches that administration of IL-33 reversed synaptic plasticity impairment and cognitive deficits in APP/PS1 mice, (an Alzheimer’s disease model), (see page 685, column 1).  
Alves-Filho et al, (Nature Medicine, 2010, Vol. 16, No. 6, pages 708-713) also teach that IL-33 attenuates sepsis by enhancing neutrophil influx to the site of infection, (abstract and figure 1). 
Lu et al, (International Immunopharmacology, 2019, Vol. 70, pages 9-15) teach that IL-33 prevents disease development in prediabetic NOD mice, and highlight IL-33/ST2 as a potential therapeutic target to prevent type 1 diabetes (T1D) in nonobese diabetic (NOD) mice, (see abstract and page 14).
Bonilla et al, (Science, 2012, Vol. 335, pages 988-998) teach that the IL-33/ST2 pathway drives protective CTL responses to replicating viral infection, (see abstract, figures 1 and 2). 
Fournie et al, (Frontiers Immunology, 2018, page 1-9), teach that IL-33 plays a protective role in atherosclerosis, obesity, type2 diabetes and cardiac remodeling also holds an important place, (see page 2).  The reference also teaches that IL-33 in several types of cancer displays pro or anti-tumorigenic functions depending on the immune status of the tumor, (page 2, column 1, figure 1). 
O’Donnell et al, (British Journal of Cancer, 2016, Vol. 114, pages 37-43), demonstrated, using both a preclinical in vivo model of tumor development involving ectopically injected colon carcinoma cells, as well as human clinical samples, that signaling through IL-33/ST2 on tumor cells likely has an antitumorigenic role in colorectal cancer, (CRC), (see abstract, page 42, column 1, figure 5).
Sakai et al, (Hepatology. 2012, Vol. 56, pages 1468-1478) teach that IL-33/ST2 signaling is protective against ConA induced hepatitis, (see page 1469, column 1). The reference teaches that IL-33 directly protects hepatocytes in vitro and that it appears that the protective effects of IL-33 are associated with the activation of NF-kB and p38 MAPK, cyclin D1, and Bcl-2., (page 1473, column 2, page 1477, column 1 and figure 7). 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, a large quantity of experimentation would be required of the skilled artisan to determine (i) the role of IL-33 in the plethora of IL-33 mediated disorders encompassed by the instant claims and then (ii) screen the IL-33 antibody for efficacy of treatment of all possible IL-33 mediated disorders.  Such experimentation is considered undue.  Furthermore, one skilled in the art would not be able predict if the administration of the recited anti-IL-33 antibodies would have detrimental or beneficial effects in different patient populations. The specification only teaches that inhibiting IL-33 has a beneficial effect in AMD and COPD models, (see examples 3 and 4). However, the art of record teaches that IL-33 is a pleiotropic cytokine that plays both protective and pathogenic roles in many of the diseases recited in the instant claims, (see the references cited above).  
Due to the large quantity of experimentation necessary to determine a nexus between IL-33 and all possible IL-33 mediated disorders and therapeutic efficacy of an IL-33 antibody in said disorders; the lack of direction/guidance presented in the specification regarding the same; the lack of working examples; the teachings of the prior art which establish that IL-33 plays a protective role in many of the recited diseases and inhibiting it would be detrimental; and the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for a method of treating AMD or a method of treating COPD, comprising administering the antibody that binds to IL-33 that comprises the heavy chain of SEQ ID NO:36 and the light chain of SEQ ID NO:37.
Conclusion:

5.	No claim is allowed. 	

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        21 September 2022


/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647